DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 04/14/2021.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on April 14, 2021 claims priority of a provisional application 63/010,651 filed on April 15, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "… responsive to the allowance, creating a data space and a cryptographic key for the document…". 
Claim 5 recites the limitation, “… rekeying sensitive data of the document upon the expiration of time..”. 
Claim 6 recites a limitation, “…..prior the saving, re-encrypting the document when the session ends..”.  
Claim 11 recites the limitation "… responsive to the allowance, create a data space and a cryptographic key for the document…”. 
Claim 12 recites the limitation "… rekey sensitive data of the document upon the expiration of time..”. 
Claim 13 recites the limitation "… prior the save, re-encrypt the document when the session ends…”. 
Claim 18 recites the limitation "… responsive to the allowance, creating a data space and a cryptographic key for the document..”.
Claim 19 recites the limitation "… prior the saving, re-encrypting the document when the session ends..”.

There is insufficient antecedent basis for the limitation in the claims. “An expiration of time”, “a session”, “an allowance” are not mentioned in the prior claim limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US PGPUB. # US 2020/0280444), and further in view of Nicholas J. Witchey (US PGPUG. # US 2019/0267119, hereinafter “Witchey”).

Referring to Claims 1, 8 and 15:
Regarding Claim 1, Tang teaches,
 	A method, comprising: 
initiating a transaction of a blockchain by a contributing member of a group to assign a digital data based document to itself or to at least one other member of the group; (Fig. 4, ¶72-¶74, “At 430, the computing device may generate a document associated with the document address for review by a user. The generated document may include a textual document and document execution requirements”, i.e. a blockchain transaction is initiated. The transaction assigns document (data) to itself or other member of the group) , 
sending an ephemeral location of the document to the contributing member or the at least one other member that are verified; (Fig. 4(450), ¶77, “the generated document and the document address containing the authentication document hash may be forwarded to a computing device of a second user (450)”, address (location) of the document is transmitted to one other member),  and 
modifying the document in the ephemeral location by the contributing member or the at least one other member that is verified. (Fig. 4(460, 470, 480), ¶77, “At 460, in response to electronically executing the document via the computing device of the second user, an executed document hash value of a version of the generated document electronically executed by the second user may be generated”,  ¶79, “The executed document hash value may be stored as another subsequent transaction at the document address in the blockchain (470)”, i.e. the document is electronically executed indicates that the document is modified at the address (location) by one other member).
Tang does not teach explicitly,
validating a block of the blockchain associated with the transaction by the contributing member or the at least one other member that are verified; 
However, Witchey teaches,
validating a block of the blockchain associated with the transaction by the contributing member or the at least one other member that are verified; (Fig. 1, ¶37-¶40, “Validity block 135 is processed by combining previous block information (e.g., a hash of a block header) from HHBC 130 with additional information, thereby linking validity block 135 with the blockchain”, Fig. 2, ¶48-51, ¶52, “Step 250 includes the validation device obtaining a validity token indicative of the validity of the healthcare actions and based on the set of healthcare tokens. The validity token could be obtained as a code from a validity analysis routine where the code could take on binary value (e.g., valid-invalid; agree-disagree, 0-1, etc.), or could take on a range of values. For example, if an expert system is operating as a validator, the validity token could be a score between −1.0 (invalid) and 1.0 (valid), for example, indicating a confidence score with respect to the validity decision; the confidence score could also be between 0 and 10 as another example”, i.e. block is validated by one or more peer utilizing proof of work). 
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Witchey with the invention of Tang.
Tang teaches, initiating a transaction in the blockchain and providing an address of a transaction to a peer device to modify the transaction. Witchey teaches, validating a transaction in the blockchain. Therefore,  it would have been obvious to have validating a transaction in the blockchain of Witchey with initiating a transaction in the blockchain and providing an address of a transaction to a peer device to modify the transaction of Tang, to ensure that the transaction is authenticate transaction and initiated by an authorized peer. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 8, it is a system claim of above method claim 1 and therefore claim 8 is rejected with the same rationale as applied against Claim 1 above. Tang teaches a processor and a memory in Figure 8.

Regarding Claim 15, it is a non-transitory computer readable medium claim of above method claim 1 and therefore claim 8 is rejected with the same rationale as applied against Claim 1 above. Tang described a non-transitory computer readable medium in paragraph 101.

Referring to Claims 2, 9 and 16:
Regarding Claim 2, rejection of Claim 1 is included and for the same motivation Tang teaches,
The method of claim 1, comprising modifying the document based on authentication credentials of the contributing member or the at least one other member that are verified. (Fig. 4(460, 470, 480), ¶77, “At 460, in response to electronically executing the document via the computing device of the second user, an executed document hash value of a version of the generated document electronically executed by the second user may be generated”,  ¶79, “The executed document hash value may be stored as another subsequent transaction at the document address in the blockchain (470)”, ¶43, “the electronic signature component 144 may verify an identity of the user associated with the digital address as authentic using the obtained hash value and an identifier of the first user”, ¶45, “The respective user's verified identity may be authenticated a trusted independent system that provides an authentication token”, ¶50, “Information related to the first user included in the digital credential may be used to verify and authenticate the identity of the first user”,  ¶108, Claim 2,  i.e. the document is modified at the address (location) by one other member having verified authentication as well as the verified authentication of the member).

Regarding Claim 9, rejection of Claim 8 is included and Claim 9 is rejected with the same rationale as applied against Claim 2 above.

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 2 above.

Referring to Claims 3, 10 and 17:
Regarding Claim 3, rejection of Claim 2 is included and for the same motivation Tang teaches,
The method of claim 2, wherein the authentication credentials include keys are distributed to the contributing member or the at least one other member that are verified as a normal transaction data block for the blockchain. (¶54, “the digital sign application instance 241 may generate a hash of the digital credentials or other information for positively identifying the first user. The hash value may be usable to verify the identity of the first user.”, ¶71, “At step 410, a respective trusted independent system of one or more trusted independent systems may verify an identity of a first user asserting ownership of a digital credential”, ¶83, “the header may be digitally signed with a cryptographic key of an authorized system, and the electronic signature may be included in the header. This electronic signature may be verified using a key available to the members of system 500”, i.e. keys including authentication information distributed to the member or at least one other member).

Regarding Claim 10, rejection of Claim 9 is included and Claim 10 is rejected with the same rationale as applied against Claim 3 above.

Regarding Claim 17, rejection of Claim 16 is included and Claim 17 is rejected with the same rationale as applied against Claim 3 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US PGPUB. # US 2020/0280444), and further in view of Nicholas J. Witchey (US PGPUG. # US 2019/0267119, hereinafter “Witchey”), and further in view of Singla et al. (US PGPUB. # US 2021/0119886, hereinafter “Singla”).

Referring to Claims 4, 11 and 18:
Regarding Claim 4, rejection of Claim 1 is included and combination of Tang and Witchey does not teach explicitly,
The method of claim 1, comprising, responsive to the allowance, creating a data space and a cryptographic key for the document.
However, Singla teaches,
The method of claim 1, comprising, responsive to the allowance, creating a data space and a cryptographic key for the document. (Fig. 3(310), Fig. 4(410), ¶47, “Referring to FIG. 3, the method block 310 is analogous to the method block 410 of the method 400 in FIG. 4”, ¶47, “the method 400, at method block 410, may include sending instructions, by the first NMS unit 102, to the distributed ledger management system 108 to create a datablock in the first copy 112 of the distributed ledger 110”, i.e. datablock (data space) is created. ¶18, “Some participating entities, for example, may access data pertaining only to them via public-private key encryption. In such an example, data on the private distributed ledger may be relevant to a given participating entity that may be encrypted using a blockchain public key such that only a blockchain private key can decrypt its contents”,  i.e. in order to encrypt/decrypt the data an encryption/decryption key is required which indicates that a cryptography key is created).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Singla with the invention of Tang in view of Witchey.
Tang in view of Witchey teaches, initiating a transaction in the blockchain and providing an address of a transaction to a peer device to modify the transaction and  validating a transaction in the blockchain. Singla teaches, creating a datablock to store data, Therefore,  it would have been obvious to have creating a datablock to store data of Singla into the teachings of Tang in view of Witchey, to ensure that space is allocated in a blockchain database to store validated transaction. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11, rejection of Claim 8 is included and Claim 11 is rejected with the same rationale as applied against Claim 4 above.

Regarding Claim 18, rejection of Claim 15 is included and Claim 18 is rejected with the same rationale as applied against Claim 4 above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US PGPUB. # US 2020/0280444), and further in view of Nicholas J. Witchey (US PGPUG. # US 2019/0267119, hereinafter “Witchey”), and further in view of Bernat et al. (US PAT. # US 11,146,396, hereinafter “Bernat”).

Referring to Claims 5 and 12:
Regarding Claim 5, rejection of Claim 1 is included and combination of Tang and Witchey does not teach explicitly,
The method of claim 1, comprising, rekeying sensitive data of the document upon the expiration of time.
However, Bernat teaches,
The method of claim 1, comprising, rekeying sensitive data of the document upon the expiration of time. (Fig. 4(404, 406), CL(13), LN(62-67), “The example method depicted in FIG. 4 also includes, in response to affirmatively (406) determining that the user data (416, 418) is encrypted utilizing the expiring data encryption key, re-encrypting (408) the user data (416, 418) utilizing a current data encryption key”, i.e. data is re-encrypted upon expiration of time).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Bernat with the invention of Tang in view of Witchey.
Tang in view of Witchey teaches, initiating a transaction in the blockchain and providing an address of a transaction to a peer device to modify the transaction and  validating a transaction in the blockchain. Bernat teaches, re-encrypting the data upon expiration of an encryption key, Therefore,  it would have been obvious to have re-encrypting the data upon expiration of an encryption key of Bernat into the teachings of Tang in view of Witchey, to protect data by replacing an expired encryption key. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 12, rejection of Claim 8 is included and Claim 12 is rejected with the same rationale as applied against Claim 5 above.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US PGPUB. # US 2020/0280444), and further in view of Nicholas J. Witchey (US PGPUG. # US 2019/0267119, hereinafter “Witchey”), and further in view of Hu et al. (WIPO PUB. # WO 2019/179277, hereinafter “Hu”).

Referring to Claims 6, 13 and 19:
Regarding Claim 6, rejection of Claim 1 is included and combination of Tang and Witchey does not teach explicitly,
The method of claim 1, comprising, prior the saving, re-encrypting the document when the session ends.
However, Wu teaches,
The method of claim 1, comprising, prior the saving, re-encrypting the document when the session ends. (Claim 13, Page-5, Lines 48-55, “The re-encryption algorithm encrypts the access data to generate a first encrypted ciphertext; the first node saves the first encrypted ciphertext as a transaction in the blockchain network”. Page-10, Lines 34-36 “The first node uses the public key of the first node to encrypt the ciphertext by using an encryption algorithm, such as a proxy re-encryption algorithm, to generate a first encrypted ciphertext Ea; The first node saves the first encrypted ciphertext Ea as a transaction in a blockchain network”, i.e. re-encrypt data prior to saving documents).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Wu with the invention of Tang in view of Witchey.
Tang in view of Witchey teaches, initiating a transaction in the blockchain and providing an address of a transaction to a peer device to modify the transaction and  validating a transaction in the blockchain. Wu teaches, re-encrypting data prior to saving in the blockchain, Therefore,  it would have been obvious to have re-encrypting data prior to saving in the blockchain of Wu into the teachings of Tang in view of Witchey, to securely storing data in a blockchain. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 13, rejection of Claim 8 is included and Claim 13 is rejected with the same rationale as applied against Claim 6 above.

Regarding Claim 19, rejection of Claim 15 is included and Claim 19 is rejected with the same rationale as applied against Claim 6 above.




Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US PGPUB. # US 2020/0280444), and further in view of Nicholas J. Witchey (US PGPUG. # US 2019/0267119, hereinafter “Witchey”), and further in view of Lesavich et al. (US PGPUB. # US 2016/0321654, hereinafter “Lesavich”).

Referring to Claims 7, 14 and 20:
Regarding Claim 7, rejection of Claim 1 is included and combination of Tang and Witchey does not teach explicitly,
The method of claim 1, comprising choosing a data space to store the digital data based document by a random number generator.
However, Lesavich teaches,
The method of claim 1, comprising choosing a data space to store the digital data based document by a random number generator. (Abstract, ¶215, “Individual address locations from a list of address locations of cloud server network devices 22, 24, 26 are selected using a random number generator”, i.e. digital data is stored in a space based on a random number generator).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Lesavich with the invention of Tang in view of Witchey.
Tang in view of Witchey teaches, initiating a transaction in the blockchain and providing an address of a transaction to a peer device to modify the transaction and  validating a transaction in the blockchain. Lesavich teaches, storing data in a space based on a generated random number. Therefore,  it would have been obvious to have storing data in a space based on a generated random number of Lesavich into the teachings of Tang in view of Witchey, to securely storing data in a random location of a blockchain. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 14, rejection of Claim 8 is included and Claim 14 is rejected with the same rationale as applied against Claim 7 above.

Regarding Claim 20, rejection of Claim 15 is included and Claim 20 is rejected with the same rationale as applied against Claim 7 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Narayanaswami et al. (US PGPUB. # US 2021/0281395) discloses, one or more of receiving, via a network, tag data that is read from a tag associated with a physical object and signed with a key assigned to the tag, determining, via a blockchain peer, that the signed tag data is validly signed based on a corresponding key pair of the tag which is accessible to the blockchain peer, determining, via the blockchain peer, whether the tag data satisfies of one or more predefined conditions of the physical object, and storing the determination via a blockchain database.
Haldar et al. (US PGPUB. # US 2021/0117385) discloses, one or more of generating a snapshot of a state of a permissioned blockchain, generating a unique identifier of the state snapshot that distinguishes the state snapshot from other state snapshots of the permissioned blockchain, storing the state snapshot in a data store, and storing proof of the state snapshot including the unique identifier and a storage location of the state snapshot on a public blockchain.
Munson et al. (US PAT. # US 10,938,791) discloses, a method implementing aspects of a decentralized content fabric for secure content publishing in an overlay network. In some implementations, a request to create digital content is obtained from a client. The request includes a call on a library contract associated with a content library. A transaction identifying the request is recorded in a ledger. A transaction ID and a content ID are sent to the client. An authorization token including the transaction ID and the content ID is then obtained from the client. Authorization of a content creator can be verified based on the authorization token. A write token can then be sent to the client. A content object part encrypted with a content encryption key set and designated for publishing to the overlay network can then be obtained from the client.
Jayachandran (US PGPUB. # US 2020/0380154) discloses, one or more of transmitting, from a client application, a proposed storage request to a plurality of endorser nodes of a blockchain, receiving a first endorsement of the storage request from a first endorser node, the first endorsement comprising a full-step hash verification of the proposed storage request, receiving a second endorsement of the storage request from a second endorser node, the second endorsement comprising a reduced-step hash verification of the storage request, and transmitting a storage proposal including the full-step hash endorsement and the reduced-step hash endorsement to an ordering node of the blockchain.
Madi et al. (US PGPUB. # US 2020/0252202) discloses, an operation may include one or more of receiving a request to certify a digital record, retrieving a first hashed data value of the digital record from a data block included among a first hash-linked chain of blocks on a first blockchain, retrieving a second hashed data value of the digital record from a second data block included among a second hash-linked chain of blocks on a second blockchain which is different from the first blockchain, determining whether the digital record is valid based on a cross-validation of the first hashed data value and the second hashed data value, and storing the determination of the validity of the digital record in a data block among a third hash-linked chain of blocks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/           Primary Examiner, Art Unit 2498